THE STATE OF TEXAS
                        MANDATE
                   *********************************************
TO THE COUNTY COURT AT LAW NO 2 OF SMITH COUNTY, GREETING:
       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 18th
day of March, 2015, the cause upon appeal to revise or reverse your judgment between

                                 GUY SPARKMAN, Appellant

                       NO. 12-13-00175-CV; Trial Court No. 60,671-A

                          Opinion by James T. Worthen, Chief Justice.

     MICROSOFT CORPORATION, SUPPORTSPACE, INC. AS AGENT FOR
 MICROSOFT CORP., OMAR FRANCO, AS AGENT FOR MICROSOFT CORP. AND
  ROBERT DOE, AS AGENT FOR MICROSOFT CORP. AND KAREN PHILLIPS,
                            Appellees

was determined; and therein our said Court made its order in these words:

                 “THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                 It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the
court below be in all things affirmed, and that all costs of this appeal are hereby adjudged
against the appellant, GUY SPARKMAN for which execution may issue, and that this decision
be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 28th day of September, 2015

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk